           Case 1:19-cv-09227-LLS Document 9 Filed 03/03/20 Page 1 of 2

Sheehan & Associates, P.C.                      505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                    tel. 516.303.0552 fax 516.234.7800
                                                              March 3, 2020
District Judge Louis L. Stanton
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                 Re: 1:19-cv-09227-LLS
                                                     Steele et al v. Wegmans Food Markets, Inc.
Dear District Judge Stanton:

        This office with co-counsel Michael Reese, Reese LLP, represents the plaintiff. On
Monday, February 24, 2020, defendant served and filed a motion to dismiss the complaint pursuant
to Fed. R. Civ. P. 12(b)(1) and (b)(6).

        Consistent with the rules and practices of the Court, plaintiff will "amend its pleading once
as a matter of course" within 21 days "after service of [defendant's] motion under Rule 12(b)."
Fed. R. Civ. P. 15(a)(1)(B); Solis v. McAleenan, No. 19-cv-5383 (S.D.N.Y. Dec. 5, 2019) ("Under
Rule 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend
the complaint once as a matter of course."); Martinez v. LVNV Funding, LLC, No. 14-cv-00677,
2016 WL 5719718, at *3 (E.D.N.Y. Sept. 30, 2016); M.E.S., Inc. v. Liberty Mut. Sur. Group., No.
10-cv-0798, 2014 WL 46622 (E.D.N.Y. Jan. 6, 2014), *2 (noting that a plaintiff's amendment as
of right in response to defendant's pre-motion letter seeking dismissal "allow[s] for the more
efficient use of the Court's time and resources because the Court need only meet with the Parties
once…and the need for the motion may be obviated if the amended pleading deals with
Defendants' concerns.").

        Plaintiff will file an amended complaint on or before Monday, March 16, 2020, 21 days
after defendant's letter-motion was served. Fed. R. Civ. P. 6(a)(1)(A) (excluding "the day of the
event that triggers the period"); 6(a)(1)(C) (where the last day of the period is "a Saturday, Sunday,
or legal holiday, the period continues to run until the end of the next day that is not a Saturday,
Sunday, or legal holiday."); Fed. R. Civ. P. 15(a)(1)(B). Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
           Case 1:19-cv-09227-LLS Document 9 Filed 03/03/20 Page 2 of 2



                                       Certificate of Service

I certify that on March 3, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☐                  ☐                ☒               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
